DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 4/22/21.  As directed by the amendment, claims 1, 14, 15 and 16 have been amended; claim 4, 9, 13 and 14 have been cancelled, claims 20 and 21 are withdrawn, and claim 23 has been added.  Claims 1-3, 5-8, 10-12, 14-19, 22, 23 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, 10, 16-19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weinerth US 20030232571 (herein after Weinerth) in view of Cadous US 2524620 (herein after Cadous).
Regarding claim 1, Weinerth discloses a brassiere (as best seen in Figures 1, 2 and 3, paragraph 0002) with at least one underwire configured to be disposed at least at a lower join zone between each breast (as best seen in Figures 1, 2 and 3) and a trunk of a user (as best seen in Figures 1, 2 and 3), the brassiere including two cups configured to cover the breasts at least in part and  including underwiring (paragraph 0002) fastened to the brassiere (as best seen in Figures 1, 2 and 3);  wherein the brassiere includes at least one basque disposed on the brassiere to cover at least the underwiring (paragraph 0002), the basque configured to be interposed between at least the underwiring and the body of the user (as best seen in Figures 1, 2 and 3), wherein the basque is padded (as best seen in Figures 1, 2 and 3, paragraph 0039), the basque extends over the entire length of the underwiring (as seen in Figure 1, paragraph 0002) so as to exhibit an omega (co) shape (as seen in annotated Figure 1) such that the pads are provided over the entire length of the underwiring (paragraph 0002), and tips of the omega shape of the basque each include a pad (as seen in annotated Figures 1, 2 and 3, paragraph 0039),  and the pads at the tips of (as seen in annotated Figure 1) the omega shape of the basque have dimensions greater than other pads (as seen in annotated Figure 1).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pads at the tips of the omega shape have dimensions greater than the other pads/ for example the padded basque in the join zone is smaller than the ends of the padded basque.)][AltContent: textbox (Padded basque)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Omega shape)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Join zone)][AltContent: arrow][AltContent: arrow][AltContent: arrow]  
    PNG
    media_image1.png
    633
    416
    media_image1.png
    Greyscale

However, Weinerth is silent to wherein the basque is padded so as to exhibit a plurality of small pads.
Cadous discloses wherein the basque is padded so as to exhibit a plurality of small pads (Col 1, lines 26-35, Col 2, lines 56-62, Col 3, lines 2-4 and Figure 9 – the rubber material depressed area on one side is a raised padded side on the other).
The teachings of Weinerth and the teachings of Cadous are combinable because they are concerned with the same field of endeavor brassieres having cradle support and padding systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of Weinerth by constructing the cradle having multiple smaller pads to provide Cadous in order to provide a comfortable support system that holds its place is well ventilated and comfortable to wear. 
Regarding claim 2, the modified brassiere of the combined references discloses wherein the basque extends at least in part from the underwiring to an interior of the cups (as best seen in Figures 1, 2 and 3 of Weinerth).
Regarding claim 5, the modified brassiere of the combined references discloses each pad in the plurality of small pads exhibits a shape of a portion of a sphere (Col 1, lines 26-35, Col 2, lines 56-62, Col 3, lines 2-4 of Cadous- the dome spheres mad of a resilient material, covered rubber would be capable of providing a padded effect).
Regarding claim 6, the modified brassiere of the combined references discloses the basque includes at least one aperture (22 of Cadous).
Regarding claim 7, the modified brassiere of the combined references discloses the at least one aperture (22 of Cadous).is disposed between pads of the plurality of small pads (30, 31, as best seen in Figures 1, 2 and 3 of Weinerth).
Regarding claim 8, the modified brassiere of the combined references discloses the basque includes at least one strip to receive the underwiring by insertion of the underwing into the strip (paragraphs 0044, 0045 of Weinerth).
Regarding claim 10, the modified brassiere of the combined references discloses each pad in the plurality of small pads exhibits a shape of a portion of a sphere (Col 1, lines 26-35, Col 2, lines 56-62, Col 3, lines 2-4 of Cadous- the dome spheres mad of a resilient material, covered rubber would be capable of providing a padded effect).
Regarding claim 16, the modified brassiere of the combined references discloses the basque extends to external sides of the cups as far as the ends of the underwiring (as best seen in Figures 1, 2 and 3 of Weinerth).
Weinerth).
Regarding claim 18, the modified brassiere of the combined references discloses the basque is sewn to the brassiere (paragraphs 0035 and 0045 of Weinerth).
Regarding claim 19, the modified brassiere of the combined references discloses the pads of the plurality of small pads Col 1, lines 26-35, Col 2, lines 56-62, Col 3, lines 2-4 of Cadous- the dome spheres mad of a resilient material, covered rubber would be capable of providing a padded effect are fitted onto squares of a checkerboard pattern of the basque,(as best Figure 2 and 4 of Cadous) and a plurality of apertures (22 of Cadous) including the at least one aperture are positioned at each junction of two straight lines of the checkerboard pattern (as best Figure 2 and 4 of Cadous).
Regarding claim 22, the modified brassiere of the combined references discloses the basque is padded such that the plurality of small pads (Col 1, lines 26-35, Col 2, lines 56-62, Col 3, lines 2-4 of Cadous) is disposed on the basque and not disposed on a remainder of the brassiere (paragraph 0029 and 0039 of Weinerth).
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weinerth US 20030232571 (herein after Weinerth) in view of Cadous US 2524620 (herein after Cadous) and Xhang Li CN205093600U (herein after Li).

Regarding claim 23, the brassiere of the combined references disclose all the limitations of claim 23 except they do not disclose wherein the plurality of small pads are disposed on a first surface of the basque and configured toward the breasts of the user so that the basque is not in homogenous contact with the breasts.

Li discloses wherein the plurality of small pads (5) are disposed on a first surface of the basque (Abstract, Bumps 5, on the inner layer of the bra) and configured toward the breasts of the user so that the basque 

[AltContent: arrow][AltContent: textbox (Basque)][AltContent: arrow][AltContent: textbox (Bumps/ Pads on the inside of the bra.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer lace layer)][AltContent: textbox (Inner lace layer)]
    PNG
    media_image2.png
    869
    769
    media_image2.png
    Greyscale


The teachings of Weinerth and Cadous and the teachings of Li are combinable because they are concerned with the same field of endeavor, brassieres having cradle support and padding systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of Weinerth and Cadous by constructing the basque having a pads/ bumps placed on the basque region and facing towards the skin of the wearer on the inside of the bra as taught by Li in order to make the basque support more comfortable to wear, providing better circulation and ventilation, minimize perspiration and discomfort while keeping the bra comfortably in place.

Claims 3, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weinerth US 20030232571 (herein after Weinerth) in view of Cadous US 2524620 (herein after Cadous) as applied to claims to 1 and 3, and further in view of Goodwin US 20130065485 (herein after Goodwin).
Regarding claim 3, the brassiere of the combined references disclose all the limitations of claim 3 except they do not disclose wherein the basque comprises a textile and a foam.  
Goodwin discloses wherein the basque comprises a textile and a foam (paragraph 0020).
The teachings of Weinerth and Cadous and the teachings of Goodwin are combinable because they are concerned with the same field of endeavor, brassieres having cradle support and padding systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of Weinerth and Cadous by constructing the basque being made of textile and foams as taught by Goodwin in order to make the basque support more comfortable to wear.
Regarding claim 11, the modified brassiere of the combined references discloses the foam comprises a polyurethane foam (as best seen in Figures 0020 of Goodwin).
Regarding claim 12, the modified brassiere of the combined references discloses the basque comprises ethylene vinyl acetate (paragraph 0019 of Goodwin).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weinerth US 20030232571 (herein after Weinerth) in view of Cadous US 2524620 (herein after Cadous) as applied to claims to 1 and 3, and further in view of Magrone US 20020022432 (herein after Magrone).
Regarding claim 15, the brassiere of the combined references disclose all the limitations of claim 15 except they do not disclose ends of the basque extend a length of external sides of the cups.
Magrone discloses ends of the basque extend a length of external sides of the cups (as best seen in Figures 1, 2 and 3 and Magrone).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cups)][AltContent: arrow][AltContent: textbox (Ends of the basque extend a length of external sides of the cups.)]
    PNG
    media_image1.png
    633
    416
    media_image1.png
    Greyscale

The teachings of Weinerth and Cadous and the teachings of Magrone are combinable because they are concerned with the same field of endeavor, brassieres having cradle support and padding systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of Weinerth and Cadous by constructing the basque having the omega shape as taught by Magrone in order to provide support to not only the underside of the breast but also to the sides to reshape and enhance the silhouette of the breast area specifically towards the underarm.



Arguments
Applicants arguments have been fully considered but are not convincing. The search has been updated, and a rejection on the claims is applied above. 

The examiner invites the applicant to contact her to discuss the application and possible strategies to move prosecution forward.
In response to the applicants arguments that Weinerth fails to show pads at the tips of the omega shape that have dimensions greater than the other pads, the examiner respectfully disagrees.  Annotated Figure 1 of Weinerth above discloses the limitation.

In response to the applicants arguments regarding claim 14, the arguments are moot as the claim is cancelled.  

In response to the applicants remarks regarding finality of the office action, as explained in the remarks the applicant was unable to discuss the merits of the rejection due to technical issues. The arguments have been considered and a rejection on the claims is presented above.  However, the examiner does believe an interview will be helpful to discuss the claim language that could better define the structural elements of the invention, and welcomes the applicant to call her to schedule one.

In response to the applicants arguments regarding claim 23, a rejection on the new claim is disclosed above.Hoeven

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732\